JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs *4filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED and ADJUDGED that the appeal be dismissed as untimely, in accordance with the opinion of the court filed herein this date.
The Clerk of this court is directed to notify the Clerk of the United States District Court for the District of Columbia, in writing, of the court’s opinion in this case.
The Clerk is further directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.